EXHIBIT 10(AH) - MATERIAL CONTRACTS



National Western Life Insurance Company
INTERNATIONAL Marketing Officer Bonus Program




The Bonus Program ("Program") is designed to reward International Marketing
officers for their performance in achieving pre-determined sales targets while
assisting the Company in managing to its profit criteria. The Plan incorporates
three measurable performance factors: (1) sales, which are defined as net placed
annualized target premium for International Life business, (2) persistency, and
(3) expense management.



Each of the above performance factors will have an assigned target level for
purposes of the Program. Succeeding years under the Program will have agreed
upon target levels by year. Assuming a "par" performance (i.e. achieving each
target level), the weighting of the bonus (applied to base salary) is 50% for
sales performance, 25% for persistency performance, and 25% for expense
management performance. Actual results compared to the targets can either
increase or decrease these percentages as explained in each of the following
sections.



Sales Component (50% of base salary):





The sales component of the Program is based upon a 2002 International Life sales
target of $18,750,000 net placed annualized target premium. The New Business
Market Summary Report (NWAR60) will be the source of sales results for purposes
of this Program. Based upon this sales target, the bonus percentage
corresponding with the International Life sales production levels achieved in
2002 will be applied to each International Marketing officer's base salary in
accordance with the following grid:



 

Life Placed Target

Bonus

 

Premium

%

       

$12,750,000

10%

 

$14,250,000

20%

 

$15,750,000

30%

 

$17,250,000

40%

 

$18,750,000

50%

 

$20,250,000

60%

 

$23,250,000

70%

 

$24,750,000

80%

 

$26,250,000

90%

 

$26,250,000

100%

     



Assuming an officer salary of $100,000 and 2002 production of $20,250,000 of
International Life placed target premium, the officer's 2002 sales bonus
component under the Program would be $60,000 ($100,000 x 60%).



Persistency Component (25% of base salary):



The target persistency performance factors for International Life business have
been supplied by Actuarial and are as follows:



First year annual lapse rate of 5.06%

Second year annual lapse rate of 13.96%

Third year annual lapse rate of 8.23%



The persistency calculations will be done a rolling basis by applying a monthly
factor, which equates over twelve months to the annual lapse rate, to each
month's sales from the month of sale and each successive month thereafter.
Accordingly, the persistency calculation will be a weighting of each month's
sales amount and its corresponding duration at the time of measurement. For
purposes of the Program, the persistency calculation will only be applied to
business placed beginning in January 2002 and following (i.e. inforce business
as of 12/31/01 will not be part of the persistency calculation).



Based upon these persistency performance factors, the bonus percentage
corresponding with the International Life persistency levels achieved in 2002
will be applied to each International Marketing officer's base salary in
accordance with the following grid:



 

Life Business Persistency

Bonus %

       

Target - 2.00%

5%

 

Target - 1.50%

10%

 

Target - 1.00%

15%

 

Target - 0.50%

20%

 

Target

25%

 

Target + 0.50%

30%

 

Target + 1.00%

35%

 

Target + 1.50%

40%

 

Target + 2.00%

45%

 

Target + 2.50%

50%

     



Assuming an officer salary of $100,000 and 2002 persistency of Target - 0.50%
for International Life business, the officer's 2002 persistency bonus component
under the Program would be $20,000 ($100,000 x 20%).



Target persistency, for purposes of this Program, will be the rolling
persistency amounts calculated by Paul Facey using the 2002 through 2004 sales
goals.



Expense Component (25% of base salary):



The expense component of the program is based upon actual expense management
versus budgeted expenses. Budgeted expenses are those amounts approved by the
Budget Committee as part of the annual budgeting process and include all cost
centers associated with International Marketing.



Based upon the approved budgeted expenses, the bonus percentage corresponding
with the actual expense levels achieved in 2002 will be applied to each
International Marketing officer's base salary in accordance with the following
grid:



 

Expense Management

Bonus %

 

$ Targets Per 2002 Budget

           

104% of Budget

5%

 

$1,988,800

 

103% of Budget

10%

 

$1,969,700

 

102% of Budget

15%

 

$1,950,500

 

101% of Budget

20%

 

$1,931,400

 

Budget

25%

 

$1,912,300

 

98% of Budget

30%

 

$1,874,100

 

96% of Budget

35%

 

$1,835,800

 

94% of Budget

40%

 

$1,797,600

 

92% of Budget

45%

 

$1,759,300

 

90% of Budget

50%

 

$1,721,100

         



Assuming an officer salary of $100,000 and 2002 actual expenses at 96% of
Budget, the officer's 2002 expense management bonus component under the Program
would be $35,000 ($100,000 x 35%).



From the above examples, the officer with a $100,000 base salary would receive a
2002 bonus under the program of $115,000 ($60,000 sales plus $20,000 persistency
plus $35,000 expense management) reflecting sales and expense management above
"par" and persistency below "par".



Administration:



Bonus amounts under the program will be earned and paid for based upon actual
results on a quarterly basis. The quarterly bonus amount will be based upon
year-to-date results. In the event that actual year-to-date results are below
minimum Program performance factor levels, the Company may, at its discretion,
suspend the bonus payments until such time as the year-to-date results reach the
minimum Program performance levels. Bonus amounts paid previously will not be
recouped from the participants in the event of suspension except at the end of
the Program year if unearned.

